                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                          8:20CR336

        vs.
                                                         ORDER SETTING CHANGE OF PLEA HEARING
ANDRES CRUZ,

                        Defendant.

        This matter is before the court on Defendant's Unopposed Motion to Continue Change of Plea
Hearing [86]. For good cause shown, I find that the motion should be granted.
        IT IS ORDERED that:
        1.      Unopposed Motion to Continue Change of Plea Hearing [86] is granted.
        2.      The hearing on the defendant’s anticipated plea of guilty is continued to Monday, June
7, 2021 at the hour of 9:30 a.m. in Courtroom No. 7, Second Floor, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska before Magistrate Judge Susan M. Bazis.
        3.      At least two (2) working days in advance of the plea proceeding above, counsel for
plaintiff and for defendant shall provide to the undersigned magistrate judge a copy of the following: a) a
copy of the Petition to Enter A Guilty Plea; b) a copy of any plea agreement; and c) a copy of any
charging document not yet on file. Failure to meet this deadline will cause the plea proceeding to be
cancelled.
        4.      On or before the date for the plea proceeding, counsel for plaintiff and for defendant shall
provide to the assigned probation officer their respective versions of the offense for purposes of preparing
the presentence investigation report.
        5.      For this defendant, the time between today’s date and the hearing on the anticipated
plea of guilty is excluded for purposes of computing the limits under the Speedy Trial Act. See 18 U.S.C.
§ 3161(h)(1)(G) & (h)(7)(A).
        6.      If the defendant is not proficient in the English language, then the defense counsel must
arrange for the person who translated the petition and plea agreement to be present for entry of the plea
OR shall present a completed “DECLARATION OF INTERPRETER (TRANSLATOR)” form available from
the courtroom deputy clerk.
        7.      Counsel shall have their calendars available at the change of plea hearing in order
to schedule the sentencing hearing.

        Dated this 4th day of May, 2021.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge
